UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2261



RONDELL TONEY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; UNITED STATES MARINE
CORPS; COMMANDANT OF THE UNITED STATES MARINE
CORPS,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CA-03-126)


Submitted:   February 18, 2005             Decided:   March 2, 2005


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rondell Toney, Appellant Pro Se. James Michael Sullivan, Assistant
United States Attorney, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rondell Toney appeals the district court’s order granting

the Government’s motion to dismiss Toney’s civil action under the

Federal Tort Claims Act as barred by the two-year statute of

limitations of 28 U.S.C. § 2401(b) (2000).        We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.          See Toney v. United

States, No. CA-03-126 (W.D.N.C. Aug. 6, 2004).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -